 

Exhibit 10.12

AMENDMENT NO. 4
TO MASTER REPURCHASE AGREEMENT

Amendment No. 4 to Master Repurchase Agreement, dated as of April 20, 2018 (this
“Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Operating
Partnership, L.P. (“Seller”) and PennyMac Mortgage Investment Trust
(“Guarantor”).

RECITALS

Buyer, Seller and Guarantor are parties to that certain Master Repurchase
Agreement, dated as of July 9, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Master Repurchase
Agreement”; as further amended by this Amendment, the “Master Repurchase
Agreement”).  The Guarantor is a party to that certain Guaranty, dated as of
July 9, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”), made by Guarantor in favor of Buyer.

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement. As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

Section 1.Definitions. Section 2 of the Existing Master Repurchase Agreement is
hereby amended by:

1.1deleting the definitions of “Agency Eligible Escrow Mortgage Loan”,
“Expiration Date”, “Manufactured Home Loan”, “Noncompliant I” and “Noncompliant
II” in their entirety and replacing them with the following:

“Agency Eligible Escrow Mortgage Loan” means a Conforming Mortgage Loan
(excluding Other Conforming Mortgage Loans), FHA Loan, VA Loan or RD Loan in
respect of which (i) the full original principal amount of such Mortgage Loan
has not been fully advanced or disbursed as of the related origination date,
(ii) all subsequent advances or disbursements are made in accordance with the
Agency Guides and (iii) has been approved by Buyer in its sole discretion.

“Expiration Date” means July 2, 2018.

“Manufactured Home Loan” means a Conforming Mortgage Loan (excluding Other
Conforming Mortgage Loans), FHA Loan or VA Loan secured by a manufactured home
(as defined by the United States Department of Housing and Urban Development)
provided that (a) such manufactured home is attached to a permanent foundation
and is no longer transportable and (b) such Conforming Mortgage Loan, FHA Loan
or VA Loan is eligible for securitization by an Agency pursuant to the terms of
the applicable Agency Guide.

 

 

--------------------------------------------------------------------------------

 

“Noncompliant I” means either (a) a Purchased Mortgage Loan other than an Other
Conforming Mortgage Loan or a Jumbo Mortgage Loan (including a Jumbo High LTV
Mortgage Loan), which has been subject to one or more Transactions hereunder for
a period of greater than 30 calendar days but not greater than 60 calendar days,
or (b) a Purchased Mortgage Loan that is a Jumbo Mortgage Loan (including a
Jumbo High LTV Mortgage Loan), which has been subject to one or more
Transactions hereunder for a period of greater than 180 calendar days but not
greater than 210 calendar days.

“Noncompliant II” means either (a) a Purchased Mortgage Loan other than an Other
Conforming Mortgage Loan or a Jumbo Mortgage Loan (including a Jumbo High LTV
Mortgage Loan), which has been subject to one or more Transactions hereunder for
a period of greater than 60 calendar days but not greater than 90 calendar days,
or (b) a Purchased Mortgage Loan that is a Jumbo Mortgage Loan (including a
Jumbo High LTV Mortgage Loan), which has been subject to one or more
Transactions hereunder for a period of greater than 210 calendar days but not
greater than 240 calendar days.

1.2 adding the following definitions in their proper alphabetical order:

“Other Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of Fannie Mae or Freddie Mac for purchase or
insurance of Mortgage Loans that are (a) not Agency Eligible Escrow Mortgage
Loans or Manufactured Home Loans, (b) underwritten in accordance with the
Underwriting Guidelines, and (c) designated by the Seller or Underlying
Repurchase Counterparty for sale to an Approved Investor other than an Agency.

“Purchase Price Percentage Trigger” has the meaning specified in the
Transactions Terms Letter.

Section 2.Hedging.  Section 14(w) of the Existing Master Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

w.Hedging. Underlying Repurchase Counterparty has entered into Underlying
Interest Rate Protection Agreements with respect to or that include coverage for
the Conforming Mortgage Loans and Other Conforming Mortgage Loans, having terms
with respect to protection against fluctuations in interest rates consistent
with its hedging policy which policy shall be acceptable to Buyer in its sole
discretion.  In the event that Underlying Repurchase Counterparty intends to
make any change to its hedging policy as it relates to Underlying Interest Rate
Protection Agreements, Seller shall notify Buyer in writing 30 days prior to
Underlying Repurchase Counterparty implementing any such change.  

Section 3.Notices.  Section 17(a)(9) of the Existing Master Repurchase Agreement
is hereby amended by (i) deleting  the “and” at the end of clause (k); (ii)
deleting the “.” at the end of clause (l) and replacing it with “;”; (iii)
deleting the “.” at the end of clause (m) and replacing it with “; and”; and
(iv) adding the following clause:

2

--------------------------------------------------------------------------------

 

(n)the occurrence of a Purchase Price Percentage Trigger for each Purchased
Mortgage Loan that is an Other Conforming Mortgage Loan.

Section 4.Representations and Warranties with Respect to Purchased Mortgage
Loans.  Schedule 1 of the Existing Master Repurchase Agreement is hereby amended
by:

4.1deleting clauses (y) and (dd) in their entirety and replacing them with the
following:

(y)  No Buydown Provisions; No Graduated Payments or Contingent
Interests.  Except with respect to Conforming Mortgage Loans and Other
Conforming Mortgage Loans, the Mortgage Loan does not contain provisions
pursuant to which Monthly Payments are paid or partially paid with funds
deposited in any separate account established by Seller, the Mortgagor, or
anyone on behalf of the Mortgagor, or paid by any source other than the
Mortgagor nor does it contain any other similar provisions which may constitute
a “buydown” provision.  The Mortgage Loan is not a graduated payment mortgage
loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

(dd)  Appraisal.  The Mortgage File contains (a) a full appraisal of the related
Mortgaged Property (except when the Agency Guides exempt certain Conforming
Mortgage Loans and Other Conforming Mortgage Loans from the requirement to
obtain an appraisal (including HARP Mortgage Loans)) signed prior to the funding
of the Mortgage Loan by a qualified appraiser, duly appointed by Seller, who had
no interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and the appraisal and appraiser both satisfy
the relevant Fannie Mae and Freddie Mac guidelines, each as amended and as in
effect on the date the Mortgage Loan was originated and (b) for each HARP
Mortgage Loan, (i) a full appraisal (as described in the foregoing clause (a));
(ii) a reliable automated valuation model estimate provided by the related
Agency or (iii) an appraisal or waiver thereof that meets the requirements of
the applicable Agency Guide.

4.2adding the following new clause (lll) at the end thereof:  

(lll) Other Conforming Mortgage Loans.  With respect to any Other Conforming
Mortgage Loan with a note date of 120 days or more from any date of
determination and on each 120 days thereafter; Seller shall affirmatively
represent and warrant to Buyer that the appraised value of the related Mortgaged
Property set forth in the appraisal delivered in connection with the origination
thereof continues to accurately reflect the current appraised value of such
Mortgaged Property and is not less than the appraised value of such Mortgaged
Property; provided that the failure to make such affirmative representation and
warranty shall only result in a Purchase Price Percentage Trigger.

3

--------------------------------------------------------------------------------

 

Section 5.Fees and Expenses.  Seller hereby agrees to pay to Buyer, on demand,
any and all reasonable out-of-pocket fees, costs and expenses (including
reasonable fees and expenses of counsel) incurred by Buyer in connection with
the development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 6.Condition Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following condition precedent:

6.1Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received this Amendment, executed and delivered by a duly authorized officer of
Buyer, Seller and Guarantor.

Section 7.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

Section 8.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 9.Severability.  Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

Section 10.GOVERNING LAW.  ThIS AMENDMENT shall be construed in accordance with
the laws of the state of new york without giving effect to the conflicts of law
principles thereof (except for section 5-1401 of the new york general
obligations law) and the obligations, rights and remedies of the PARties
hereunder shall be determined in accordance with the laws of the state of new
york, except to the extent preempted by federal law.

Section 11.Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Buyer

 

By:

 

/s/ Adam Robitshek

Name:  

 

Adam Robitshek

Title:

 

Vice President

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Seller

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Pamela Marsh

Name:  

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

By:

 

/s/ Pamela Marsh

Name:  

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 